14‐1212 
        American Home Assurance Co. v. A.P. MollerMaersk A/S 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 25th day of March, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                     SUSAN L. CARNEY, 
                                  Circuit Judges. 
        ____________________________________________ 
         
        AMERICAN HOME ASSURANCE COMPANY,  
        as subrogee of Crown Equipment Corporation,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 14‐1212 
         
        A.P MOLLERMAERSK A/S, AND/OR 
        MAERSK LINES DOING BUSINESS AS 
        MAERSKSEALAND, 
         
                                  Defendant‐Appellee, 
         


                                                             1
A.P. MOLLERMAERSK A/S, AND/OR 
MAERSK LINES, 
 
                          Third‐Party‐Plaintiff‐Cross‐Defendant, 
 
BNSF RAILWAY COMPANY, 
 
                          Third‐Party‐Defendant‐Counter‐Defendant, 
 
PANALPINA, INC., 
 
                          Defendant‐Cross‐Claimant‐Counter‐Claimaint.           
                           
____________________________________________  
 
For Plaintiff‐Appellant:               EDWARD C. RADZIK (John K. McElligott, 
                                       Christopher J. DiCicco, on the brief), 
                                       Marshall Dennehey Warner Coleman & 
                                       Goggin, New York, N.Y. 
 
For Defendant‐Appellee:                CHRISTOPHER J. MERRICK (Paul D. 
                                       Keenan, on the brief), Keenan Cohen & 
                                       Merrick, P.C., Jenkintown, PA. 
 
 
      Appeal from the United States District Court for the Southern District of 
New York (Gardephe, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

      This case arises from a 2006 train derailment near Newberry Springs, 

California.  Plaintiff‐Appellant American Home Assurance Company 



                                       2
(“American Home”) seeks to recover damages that the derailment caused to 

certain cargo for which it provided insurance and which was being shipped from 

Ohio and Indiana to Australia.  Defendant A.P. MollerMaersk A/S (“Maersk”), an 

ocean carrier, agreed to transport the goods pursuant to a single shipping 

contract that covered the entire journey (a “through bill of lading”).  Maersk 

subcontracted with BNSF Railway Company (“BNSF”) to transport the cargo by 

rail from Illinois to California, where it was to be loaded upon Maersk’s vessels 

for ocean carriage to Australia.  On December 22, 2006, BNSF’s train carrying the 

cargo derailed prior to reaching the port in California, damaging the cargo. 

      We otherwise assume the parties’ familiarity with the underlying facts and 

review only briefly the case’s complicated procedural history.  On February 16, 

2011, Judge Jones, in a Memorandum and Order, held that the “Carmack 

[Amendment] provides the default legal regime governing the inland leg of a 

multimodal shipment originating within the United States and traveling on a 

through bill of lading,” and thus is applicable to the dispute in this case.  Am. 

Home Assurance Co. v. Panalpina, Inc., No. 07 CV 10947 (BSJ), 2011 WL 666388, at 

*4 (S.D.N.Y. Feb. 16, 2011).  In a March 2013 decision revisiting another Judge 




                                          3
Jones decision, Chief Judge Preska1 declined to revisit the February 2011 decision 

holding that the Carmack Amendment applies to American Home’s claims 

against BNSF, and extended it in holding that “the Carmack Amendment 

governs the entire scope of Plaintiff’s claims.”  Am. Home Assurance Co. v. A.P. 

Moller‐Maersk, No. 07 Civ. 10947(BSJ)(GWG), 2013 WL 8558970, at *2 (S.D.N.Y. 

Mar. 12, 2013).  After various other proceedings in the district court, on March 31, 

2014, Judge Gardephe granted Maersk’s motion for summary judgment and 

dismissed the case, finding that Chief Judge Preska’s March 2013 order 

established the law of the case that Carmack was the governing legal liability 

regime.  Judge Gardephe concluded that ocean carriers like Maersk are not 

subject to statutory Carmack liability and rejected American Home’s argument 

that Maersk contracted into Carmack liability in Maersk’s bill of lading.  

American Home timely appealed on April 17, 2014. 

      On appeal, American Home argues a different view of Maersk’s bill of 

lading: that “Maersk assumed the entire responsibility for the transportation of 

the cargo, and thus placed itself in the position that BNSF would have been had 

BNSF contracted directly with [American Home].”  Appellant Br. 17.  Thus, 


1 This case was temporarily transferred to Chief Judge Preska when Judge Jones retired 
in January 2013.  The case was then transferred to Judge Gardephe in May 2013. 

                                           4
American Home seeks to impose the liability scheme that governs BNSF’s 

conduct on Maersk as a matter of contract.  This argument – which would 

require us to revisit the district court’s decision that the Carmack Amendment 

governs – is unavailing. 

      American Home affirmatively argued before the district court that the 

Carmack Amendment governs this case and in her February 2011 decision, Judge 

Jones agreed.  Any argument that the Carmack Amendment does not govern this 

dispute has been waived.  Waiver is the “intentional relinquishment or 

abandonment of a known right.”  United States v. Olano, 507 U.S. 725, 733 (1993).  

Given that waiver means that the “relinquish[ment]” was “knowing[] and 

intelligent[],” Wood v. Milyard, 132 S. Ct. 1826, 1832 n.4 (2012), the effect of waiver 

is that there was no error, and hence even plain‐error analysis is unavailable, see 

Puckett v. United States, 556 U.S. 129, 138 (2009).  In affirmatively arguing that the 

Carmack Amendment governs this case and not pressing its current contract‐

based argument, American Home waived the right to press that contract position 

before this Court.  We agree with Judge Gardephe that “[h]aving prevailed on its 

argument that the Carmack Amendment governs this case, American Home 




                                           5
must live with the consequences.”  Am. Home Assurance Co. v. Panalpina, Inc., 13 

F. Supp. 3d 277, 288 (S.D.N.Y. 2014). 

      Because we find that the district court properly interpreted the Carmack 

Amendment when it determined that Maersk is neither a rail carrier nor a freight 

forwarder and that Maersk did not agree to liability under the Carmack 

Amendment, we affirm the district court’s grant of summary judgment to 

Maersk. 

      Finally, we reject American Home’s attempts to avoid the district court’s 

decision by raising a pure contract claim on appeal because the application of the 

Carmack Amendment to this case preempts any such claim.  See Project Hope v. 

M/V IBN SINA, 250 F.3d 67, 73 n.6 (2d Cir. 2001) (Carmack Amendment 

“preempt[s] the shipper’s state and common law claims against a carrier for loss 

or damage to goods during shipment”).  We have considered all of American 

Home’s remaining arguments and find them to be without merit. 

      For the reasons stated above, the judgment of the district court is 

AFFIRMED.                                 

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           


                                              6